                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
XENG LO,

                          Plaintiff,
      v.                                                   Case No. 20-cv-965-pp

MILWAUKEE COUNTY OFFICE OF
CORPORATION COUNSEL,

                        Defendant.
______________________________________________________________________________

     ORDER VACATING ORDER DISMISSING CASE (DKT. NO. 16) AND
 JUDGMENT (DKT. NO. 17), GRANTING PLAINTIFF’S MOTION FOR LEAVE
    TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND
            SCREENING COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Xeng Lo, an inmate at the Milwaukee County Jail who is representing

himself, filed a complaint under 42 U.S.C. §1983, alleging that someone at the

Milwaukee County House of Correction violated his constitutional rights. Dkt.

No. 1. On October 27, 2020, the court dismissed the case because the plaintiff

had not paid the initial partial filing fee, despite the court’s repeated

instructions to him to do so. Dkt. No. 16. The court vacates that order (dkt. no.

16) and the judgment (dkt. no. 17), re-opens the case, grants the plaintiff’s

motion for leave to proceed without prepaying the filing fee, dkt. no. 2, and

screens the complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

                                          1

           Case 2:20-cv-00965-PP Filed 11/23/20 Page 1 of 9 Document 19
The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On August 6, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $6.00. Dkt. No. 9. As the court detailed in its dismissal order, the

plaintiff did not pay the initial partial filing by the October 16, 2020 deadline.

Dkt. No. 16. The court dismissed the case on October 27, 2020. Dkt. No. 16.

      A couple of weeks later, on November 12, 2020, the court received the

plaintiff’s $6.00 initial partial filing fee. The next day, the court received a letter

from the plaintiff stating that he could prove he had timely requested that the

jail deduct the initial partial filing fee from his account. Dkt. No. 18 at 1. He

attached a copy of his “Inmate Balance History Report,” showing that he had

requested payment of the initial partial filing fee on September 22, 2020, more

than three weeks before the fee was due. Id. at 3. The plaintiff asked the court

to reopen his case. Id. at 1.

      The court will grant the plaintiff’s request to reopen the case because the

plaintiff was not responsible for the late payment of his initial partial filing fee.

The plaintiff has paid the $6.00 fee, so the court will allow him to proceed

without prepaying the filing fee. He must pay the remainder of the filing fee

over time in the manner explained at the end of this order.




                                           2

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 2 of 9 Document 19
II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of


                                          3

           Case 2:20-cv-00965-PP Filed 11/23/20 Page 3 of 9 Document 19
the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff alleges that, on June 9, 2020, while he was incarcerated at

the Milwaukee House of Correction, Officer William was assigned to transport

him in a wheelchair to the health center. Dkt. No. 1 at 2. The plaintiff says that

Officer William was frustrated and mad about the assignment, so he pushed

the plaintiff out of the wheelchair. Id. at 2. The plaintiff says that he suffered

“further back injury & suffered severe knee pain” as a result of being pushed

out of the wheelchair. Id. at 2-3. The plaintiff says the officer also called him a

name and was disrespectful and he says that all these events were recorded on

the HOC security cameras. Id. at 3. He seeks damages for pain and suffering

from “Officers Williams negligence.” Id.

      The plaintiff seeks $100,000 in damages. Id. at 4.

      C.      Analysis

      The only defendant the plaintiff names in the caption of his complaint is

the Milwaukee County Office of Corporation Counsel. Dkt. No. 1. The caption is

the only place the plaintiff references the Office of Corporation Counsel; he did


                                            4

           Case 2:20-cv-00965-PP Filed 11/23/20 Page 4 of 9 Document 19
not make any allegations against the Corporation Counsel in the body of his

complaint. The plaintiff has not stated a claim against the Corporation Counsel

and the court will dismiss it as a defendant.

      The court suspects that the plaintiff did not know who he should name

as a defendant. The Court of Appeals for the Seventh Circuit has explained that

a plaintiff’s failure to name the correct defendant in the caption of his

complaint is not dispositive. Donald v. Cook Cty. Sheriff’s Dept., 95 F.3d 548,

559 (7th Cir. 1996). Because “pro se complaints are to be liberally construed, .

. . courts may construe them as having named defendants who are mentioned

only in the body of the complaint.” Id. The court will construe the plaintiff’s

complaint as having named Officer William of the House of Correction as a

defendant, because Officer William is the only person against whom the

plaintiff has made any allegations.

      The court will allow the plaintiff to proceed against Officer William based

on the plaintiff’s allegations that Officer William intentionally pushed the

plaintiff out of his wheelchair, injuring the plaintiff’s back and knee. The

plaintiff did not state whether he was a pretrial detainee or a convicted prisoner

at the time of the events he describes in the complaint. If he was a pretrial

detainee, his rights arise out of the Fourteenth Amendment’s Due Process

Clause, and he will need to show that “the force purposely or knowingly used

against him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S.

389, 397 (2015). If he was a convicted prisoner, his rights arise out of the

Eighth Amendment, and he will have to show that the use of force “was applied


                                         5

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 5 of 9 Document 19
maliciously and sadistically to cause harm.” Id. at 400-01. (citing Whitley v.

Albers, 475 U.S. 312, 320-21 (1986)).

      Because the facts the plaintiff has alleged would state a claim under both

the Fourteenth and the Eighth amendments, at this stage of the case the court

need not determine which amendment applies. The court advises the plaintiff

that, under either amendment, Officer William can be held liable only if the

plaintiff is able to prove that William acted with more than mere negligence.

Kingsley, 576 U.S. at 396 (explaining that defendants who act accidentally or

negligently will not be liable under the Constitution).

      The court notes that the plaintiff filed this lawsuit about two weeks after

the incident allegedly occurred. This timing raises the question of whether the

plaintiff exhausted his available administrative remedies as required by 42

U.S.C. §1997e(a) before he filed this lawsuit. A plaintiff’s failure to exhaust

administrative remedies is an affirmative defense, Jones v. Bock, 549 U.S. 199,

211–12 (2007), so the court need not resolve that issue now. But if the plaintiff

has not completed the grievance process, his complaint could be dismissed if

the defendant raises the issue later. Perez v. Wis. Dept. of Corr., 182 F.3d 532,

535 (7th Cir. 1999). A prisoner cannot complete the grievance process while a

lawsuit is pending—he must do so before he files his lawsuit. See Ford v.

Johnson, 362 F.3d 395, 398 (7th Cir. 2004) (affirming dismissal of lawsuit filed

two days before prisoner completed grievance process). If the plaintiff has not

exhausted his administrative remedies, he may wish to voluntarily dismiss this




                                         6

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 6 of 9 Document 19
case without prejudice so that he can complete the grievance process and

comply with §1997e(a).

III.   Conclusion
       The court VACATES its October 27, 2020 order denying the plaintiff’s

motion for leave to proceed without prepaying the filing fee and dismissing this

case and VACATES the judgment. Dkt. Nos. 16, 17.

       The court DIRECTS the clerk’s office to REOPEN this case.

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES Milwaukee County Office of Corporation Counsel

as a defendant and ADDS Officer William as a defendant. The court DIRECTS

the clerk’s office to update the caption accordingly.

       Under an informal service agreement between Milwaukee County and

this court, a copy of the complaint and this order have been electronically

transmitted to Milwaukee County for service on defendant Officer William (who

worked at the House of Correction on June 9, 2020). Under the informal

service agreement, the court ORDERS the defendant to file a responsive

pleading to the complaint within 60 days.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $344.00 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the


                                        7

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 7 of 9 Document 19
amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the Milwaukee County Sheriff

and to Dennis Brand, 821 W. State Street, Room 224, Milwaukee, WI 53233.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other facilities must submit the original document for

each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202


1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          8

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 8 of 9 Document 19
DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing this case without

further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 23rd day of November, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          9

         Case 2:20-cv-00965-PP Filed 11/23/20 Page 9 of 9 Document 19
